    18-31707-hcm Doc#11 Filed 01/24/19 Entered 01/24/19 23:54:11 Imaged Certificate of
                                    Notice Pg 1 of 4
Information to identify the case:
Debtor 1              Maria Esther Chavez Sandoval                                Social Security number or ITIN   xxx−xx−7359
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Western District of Texas

Case number: 18−31707−hcm




Order of Discharge                                                                                                         12/15
IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Maria Esther Chavez Sandoval
           aka Maria Esther Chavez, aka Maria E. Chavez
                                                                          For the
                                                                          court:
           1/22/19
                                                                                         Yvette M. Taylor
                                                                                         Clerk of the Bankruptcy Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2




Official Form 318                                            Order of Discharge                                page 1
  18-31707-hcm Doc#11 Filed 01/24/19 Entered 01/24/19 23:54:11 Imaged Certificate of
                                  Notice Pg 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
        18-31707-hcm Doc#11 Filed 01/24/19 Entered 01/24/19 23:54:11 Imaged Certificate of
                                        Notice Pg 3 of 4
                                               United States Bankruptcy Court
                                                 Western District of Texas
In re:                                                                                                     Case No. 18-31707-hcm
Maria Esther Chavez Sandoval                                                                               Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0542-3                  User: admin                        Page 1 of 2                          Date Rcvd: Jan 22, 2019
                                      Form ID: 318                       Total Noticed: 30


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 24, 2019.
db             +Maria Esther Chavez Sandoval,    1308 Vickki Carr,    El Paso, TX 79936-7874
17489889        Akron Billing Center,   3585 Ridge Park Dr.,    Akron, OH 44333-8203
17489890       +Chase Auto,   P.O. Box 901003,    Fort Worth, TX 76101-2003
17489893       +Del Sol Medical,   Patients Accts Dept.,    P. O. Box 639400,    Irving, TX 75063-9400
17489895       +GECU,   7227 Viscount Blvd,    El Paso, TX 79925-4801
17489896       +Gvt Emp Cu,   7227 Viscount Blvd,    El Paso, TX 79925-4891
17489899       +Joseph B. Furlong PA,   1111 Hawkins, Suite 2A,    El Paso, TX 79925-6400
17489901       +Ncb Management Service,   1 Allied Dr,    Trevose, PA 19053-6945
17489916       +Wf/preferr,   Po Box 14517,    Des Moines, IA 50306-3517

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust             E-mail/Text: USTPRegion07.SN.ECF@usdoj.gov Jan 23 2019 00:35:38
                 United States Trustee - EP12,    U.S. Trustee’s Office,    615 E. Houston, Suite 533,
                 P.O. Box 1539,   San Antonio, TX 78295-1539
17489891       +EDI: CONVERGENT.COM Jan 23 2019 05:23:00      Convergent Outsourcing,     800 Sw 39th St,
                 Renton, WA 98057-4927
17489892       +EDI: RCSFNBMARIN.COM Jan 23 2019 05:23:00      Credit One Bank Na,     Po Box 98875,
                 Las Vegas, NV 89193-8875
17489894       +E-mail/Text: egssupportservices@alorica.com Jan 23 2019 00:36:19        EGS Financial Care, Inc.,
                 4740 Baxter Rd,   Virginia Beach, VA 23462-4484
17489898        EDI: IRS.COM Jan 23 2019 05:23:00      Internal Revenue Service,     300 E. 8th Street,
                 Stop 5022 AUS,   Austin, TX 78701
17489900       +EDI: CBSKOHLS.COM Jan 23 2019 05:23:00      Kohls/capone,    N56 W 17000 Ridgewood Dr,
                 Menomonee Falls, WI 53051-7096
17491243       +EDI: PRA.COM Jan 23 2019 05:23:00      PRA Receivables Management, LLC,     PO Box 41021,
                 Norfolk, VA 23541-1021
17489902       +EDI: CBS7AVE Jan 23 2019 05:23:00      Seventh Avenue,    1112 7th Ave,    Monroe, WI 53566-1364
17489903       +EDI: RMSC.COM Jan 23 2019 05:23:00      Syncb/banana Rep,    Po Box 965005,
                 Orlando, FL 32896-5005
17489904       +EDI: RMSC.COM Jan 23 2019 05:23:00      Syncb/care Credit,    950 Forrer Blvd,
                 Kettering, OH 45420-1469
17489905       +EDI: RMSC.COM Jan 23 2019 05:23:00      Syncb/gap,    Po Box 965005,    Orlando, FL 32896-5005
17489906       +EDI: RMSC.COM Jan 23 2019 05:23:00      Syncb/jcp,    Po Box 965007,    Orlando, FL 32896-5007
17489907       +EDI: RMSC.COM Jan 23 2019 05:23:00      Syncb/lowes,    Po Box 965005,    Orlando, FL 32896-5005
17489908       +EDI: RMSC.COM Jan 23 2019 05:23:00      Syncb/old Navy,    Po Box 965005,
                 Orlando, FL 32896-5005
17489909       +EDI: RMSC.COM Jan 23 2019 05:23:00      Syncb/sams Club,    Po Box 965005,
                 Orlando, FL 32896-5005
17489910       +EDI: RMSC.COM Jan 23 2019 05:23:00      Syncb/tjx Cos,    Po Box 965015,    Orlando, FL 32896-5015
17489911       +E-mail/Text: amccoy@synerpriseconsulting.com Jan 23 2019 00:36:14        Synerprise Consulting,
                 5651 Broadmoor,   Mission, KS 66202-2407
17489912        EDI: AISTMBL.COM Jan 23 2019 05:23:00      T-Mobile,    P.O. Box 742596,
                 Cincinnati, OH 45274-2596
17489913       +EDI: CITICORP.COM Jan 23 2019 05:23:00      Thd/cbna,    Po Box 6497,
                 Sioux Falls, SD 57117-6497
17489914       +EDI: BLUESTEM Jan 23 2019 05:23:00      Webbank/fingerhut,    6250 Ridgewood Road,
                 Saint Cloud, MN 56303-0820
17489915       +EDI: WFFC.COM Jan 23 2019 05:23:00      Wf/dillard,    Po Box 14517,    Des Moines, IA 50306-3517
                                                                                               TOTAL: 21

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
17489897*          Internal Revenue Service,    Special Procedures Staff-Insolvency,                     P.O. Box 7346,
                    Philadelphia, PA 19101-7346
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 24, 2019                                            Signature: /s/Joseph Speetjens
      18-31707-hcm Doc#11 Filed 01/24/19 Entered 01/24/19 23:54:11 Imaged Certificate of
                                      Notice Pg 4 of 4


District/off: 0542-3         User: admin                  Page 2 of 2                  Date Rcvd: Jan 22, 2019
                             Form ID: 318                 Total Noticed: 30

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 22, 2019 at the address(es) listed below:
              Ronald E Ingalls    ecf@ingallstrustee.com,
               ri@trustesolutions.com;ron@ingallstrustee.com;ri@trustesolutions.net;danning@ingallstrustee.com
              Salvador C. Ramirez    on behalf of Debtor Maria Esther Chavez Sandoval ramara525@yahoo.com,
               salramirezattorneyatlaw@gmail.com;ramirezsr55994@notify.bestcase.com
              United States Trustee - EP12    USTPRegion07.SN.ECF@usdoj.gov
                                                                                             TOTAL: 3
